 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.1 Filed 05/10/21 Page 1 of 20




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CARL JONES,

            Plaintiff,                                   Case No.
vs.
                                                         HON.
FCA US LLC,
a Delaware limited liability company,

            Defendant.


 GASIOREK, MORGAN, GRECO,
 McCAULEY & KOTZIAN, P.C.
 By: Raymond J. Carey (P33266)
 Attorneys for Plaintiff
 30500 Northwestern Highway, Suite 425
 Farmington Hills, MI 48334
 (248) 865-0001 (phone)
 (248) 865-0002 (fax)
 rcarey@work-lawyers.com

                                  COMPLAINT

      Plaintiff Carl Jones (“Plaintiff” or “Mr. Jones”), by his attorneys, GASIOREK,

MORGAN, GRECO, McCAULEY & KOTZIAN P.C., for his Complaint against

Defendant FCA US LLC (“FCA” or “Defendant”) states as follows:

      1.    This is an action for employment discrimination and interference

on account of age in violation of       the Age Discrimination in Employment

Act(“ADEA”), as amended, 29 U.S.C. §§621, et seq.;              and employment
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.2 Filed 05/10/21 Page 2 of 20




discrimination and interference on account of race and sex in violation of Title

VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e,

et seq., arising out of the circumstances leading up to and including Plaintiff’s

forced retirement/wrongful termination of his almost 40 year employment

relationship with FCA US LLC and its predecessor entities ( collectively “FCA”

or “Company”), effective January 27, 2020.

                                     PARTIES

      2.     Plaintiff Carl Jones is an individual who currently resides in

Rochester Hills, County of Oakland, State of Michigan.

      3.     Defendant FCA US LLC is a Delaware limited liability company with

offices and a principal place of business in Auburn Hills, County of Oakland,

State of Michigan.

                           JURISDICTION AND VENUE

      4.     The amount in controversy exceeds $75,000 exclusive of interest

and costs.

      5.     This Court has subject matter jurisdiction over Plaintiff’s claims

under and pursuant to 28 U.S.C. § 1331 (federal question jurisdiction); 28

U.S.C.§1343 (civil rights); 29 U.S.C. §§621, et seq. (violation of the ADEA); and

42 U.S.C. §§ 2000e (violation of Title VII), et seq.



                                          2
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.3 Filed 05/10/21 Page 3 of 20




      6.     This Court has personal jurisdiction over Defendant because the

company maintains offices and facilities and engages in regular and systematic

business and other activities within the Eastern District of Michigan and the

acts attributed to Defendant that give rise to Plaintiff’s claims occurred within

the Eastern District of Michigan.

      7.     Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on June 18, 2020, asserting

that Defendant engaged in discrimination against him on account of his age in

violation of the ADEA and engaged in discrimination against him on account of

his race and sex in violation of Title VII.

      8.     Plaintiff’s Charge of Discrimination was filed within the 300-day

period after January 27, 2020, when Defendant terminated his employment.

      9.     The EEOC mailed Notice of Suit Rights to Plaintiff with respect to

the above referenced Charge of Discrimination on February 12, 2021, which

was received by Plaintiff on February 17, 2021, and Plaintiff is filing this

complaint to include claims for discrimination and interference against him on

account of his age in violation of the ADEA and discrimination and interference

against him on account of his race and sex in violation of Title VII within the

requisite 90 day period after he received the notice.



                                          3
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.4 Filed 05/10/21 Page 4 of 20




      10.   Venue is proper in this district court pursuant 28 U.S.C. §1391(b)

and (c) because Plaintiff resides and Defendant is located within the Eastern

District of Michigan and the events that give rise to Plaintiffs’ claims occurred

within the Eastern District of Michigan.

      11.   Venue also is convenient in this judicial district.

                         COMMON FACTUAL ALLEGATIONS

      12.   Mr. Jones is a Caucasian male who was born on March 16, 1956, and

is 65 years of age.

      13.   Mr. Jones was first hired by FCA in 1978 and rehired in October,

1983, after having been laid off.

      14.   Mr. Jones’s most recent position with FCA, the position he held

when he was forced to retire/wrongfully terminated from his FCA employment,

was Engineering Support Analyst in the Catalyst Lab in the Advanced

Regulatory and Planning Department headed by Mr. Mark Shost. Mr. Michael

Zammit had been his manager.

      15.   Mr.       Jones   consistently       received   performance   evaluations

throughout his employment with FCA evincing that he performed his job

responsibilities in more than a satisfactory manner and recognizing that he was

a dedicated, hard-working, and committed FCA employee.


                                             4
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.5 Filed 05/10/21 Page 5 of 20




        16.   Mr. Jones was well-liked by his superiors and peers.

        17.   Mr. Jones had not engaged in misconduct of any kind and had not

been subjected to formal discipline of any kind at any time before January 27,

2020.

        18.   Ms. Rachell Schmidt, who is significantly younger than Mr. Jones,

was hired around October, 2019, and Mr. Brian Price, who also is significantly

younger than Mr. Jones, was transferred around October, 2019, from another

work location to work in the Catalyst Lab to assist with Catalyst lab purchases,

lab procedures, setting up catalyst emissions testing and development, set-up

for EPA catalyst aging, OBD aging, Dyno support, and mule builds, among other

functions.

        19.   Ms. Schmidt used a desk in the Catalyst Lab that was approximately

5 feet from where Mr. Jones’s desk was located, Mr. Price used one that was

approximately 10 feet from where Mr. Jones’s desk was located, and the other

desk in the lab was used by Mr. Rick Maddox.

        20.   Mr. Jones was assigned to work directly with and train Ms. Schmidt

and Mr. Price with respect to Catalyst Lab operations, systems, and processes,

including but not limited to, training each of them with respect to FCA

databases, spread sheets, EBOM, Fastcar2, and the COBRA ordering system for


                                        5
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.6 Filed 05/10/21 Page 6 of 20




which Mr. Jones was the administrator; the need for frequent and timely

updating of charts and tables to support Catalyst Lab operations, shipping, and

receiving; how to organize and write orders and quotes; and methods to

communicate with 14 different suppliers and many other engineering labs at

CTC/CPG/ARC and supplier work sites to ensure Catalyst Lab responsibilities

were timely, cost efficiently, and otherwise properly effectuated.

      21.   Mr. Jones counseled Ms. Schmidt and Mr. Price that Cobra Log

entries should be thorough enough to be easily accessible and readily

understood both at the time of entry and for long periods of time by FCA

representatives within the Advanced Regulatory and Planning Department,

Engine Systems, OBD Development, Calibrators, Development and Engineering,

Finance, Purchasing and others for engineering related reasons.

      22.   Mr. Jones also advised them that information in another Catalyst

Lab database is used for internal and external department use and that it needs

to be updated on a daily basis because it contains detailed expense reports,

internal timing of projects, supplier timing, costs, deliveries, and fabrication

builds that are used by FCA management, engineering, finance and purchasing

representatives for budgeting, forecasting and processing reports.




                                       6
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.7 Filed 05/10/21 Page 7 of 20




      23.   Mr. Jones had provided similar training to approximately 50 other

employees with respect to Catalyst Lab operations, systems, and processes

during the past 20 years.

      24.   On January 14, 2020, at 3:00 p.m., Mr. Jones was summoned to a

meeting at the FCA CTC building conference room W2001B with Power Train

Engineering Human Resources Representative, Robin Perry, and another FCA

Human Resources representative.

      25.   Mr. Jones had received no advance notice of the meeting or purpose

for which it was to be convened.

      26.   Mr. Jones also was not specifically advised of its purpose during the

course of the meeting.

      27.   Instead, it became apparent to Mr. Jones based on the topics of the

few questions he was asked by Ms. Perry during the meeting that Ms. Schmidt

or someone on her behalf had made vague and false allegations of misconduct

against him arising out of his efforts to train Ms. Schmidt and Mr. Brice.

      28.   In this regard, Mr. Jones was asked a vague question by Ms. Perry

suggesting that Ms. Schmidt had accused him of sitting too close to her,

improperly touching her, and making inappropriate statements to her during

training.

                                        7
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.8 Filed 05/10/21 Page 8 of 20




      29.   Mr. Jones gave a detailed response to Ms. Perry’s question during

the meeting and in a subsequent email evincing what actually occurred during

training and why there was no merit to such allegations if these had been made.

      30.   Mr. Jones also was asked a vague question by Ms. Perry about Ms.

Schmidt’s adverse reaction to him in mid to late December, 2019, when Mr.

Jones commented and made suggestions about the reorganization of Catalyst

Lab inventory conducted by Ms. Schmidt, Mr. Price, and Mr. Mitch Hall, and in

early January, 2020, when Mr. Jones commented and made suggestions to Ms.

Schmidt about the need for her to make more thorough Cobra log entries and

to timely update information in the other database.

      31.   Mr. Jones explained in detail during the meeting and in the

subsequent email what actually occurred and the legitimate business-related

reasons for his comments and suggestions.

      32.   Ms. Perry did not advise Mr. Jones during the course of the January

14, 2020, meeting or at any time before January 27, 2020, that she ostensibly

was conducting an investigation into whether Mr. Jones had engaged in conduct

that violated FCA Policy 3-6.




                                      8
 Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.9 Filed 05/10/21 Page 9 of 20




      33.   Ms. Perry did not provide Mr. Jones with a copy of the policy or ask

whether he had knowledge of it during the January 14, 2020 meeting or at any

time thereafter.

      34.   Ms. Perry also did not apprise Mr. Jones of the specifics of any FCA

Policy 3-6 allegations if these had been made about him, allow him to respond

to any such allegations had these been made about him, or question him about

any alleged conduct that is indicative of a violation of FCA Policy 3-6 as defined

in the policy during the January 14, 2020 meeting or thereafter.

      35.   Despite this, Ms. Perry told Mr. Jones at the conclusion of the

January 14, 2020 meeting that he was not to return to work and should work

remotely until further notice.

      36.   On January 27, 2020, Ms. Perry contacted Mr. Jones by phone.

      37.   Mr. Jones had anticipated that she would advise him during the call

that he was authorized to return to work.

      38.   Instead, Ms. Perry initially read out-loud to Mr. Jones what is

articulated in a letter from her, dated January 27, 2020, notifying him that “the

decision has been made that you can no longer continue your employment at

FCA” ostensibly because an investigation conducted by her disclosed that he

had engaged in behavior that violated FCA Policy 3-6 although she did not

                                        9
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.10 Filed 05/10/21 Page 10 of 20




describe the behavior for which he allegedly was culpable and that ostensibly

violated FCA Policy 3-6.

      39.      Mr. Jones became distraught when Ms. Perry told him of this

outcome.

      40.      Mr. Jones asked if there was a process by which he could appeal

from this action or whether there was any other means of recourse available to

him, including counseling in lieu of cessation of his employment.

      41.      Mr. Perry responded, “No.”

      42.      Ms. Perry then discussed with Mr. Jones the financial and benefit

related consequences of an involuntary termination of employment in contrast

to consequences of a forced retirement to coerce Mr. Jones into opting for

forced retirement.

      43.      Mr. Jones opted for the forced retirement. Effective January 27,

2020, as confirmed by Mr. Zammit in his 2019 Performance and Leadership

Assessment of Mr. Jones because Ms. Perry told him that he had no viable

alternative.

      44.      Upon realizing that she had coerced Mr. Jones to retire, Ms. Perry

tried to suggest throughout the remainder of the telephone call and in a



                                        10
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.11 Filed 05/10/21 Page 11 of 20




subsequent email indicated that Mr. Jones had voluntarily opted to retire

although she knew this was not true under the circumstances.

      45.    Neither Ms. Perry nor anyone else involved in the decision to force

Mr. Jones’s retirement or to otherwise terminate his employment from the

Company gave due consideration to Mr. Jones’s 40 year history of more than

satisfactory job performance, his previous, unblemished disciplinary record,

the routine recognition he received for his dedication, hard work, and

commitment as a FCA employee, and the actual nature of the alleged conduct

for which he was deemed culpable and whether this warranted lesser discipline

or corrective action rather than his forced retirement/involuntary termination

of his employment from the Company.

      46.    Mr. Jones’s age, race, and sex were a motivating factor in the

decisions by Ms. Perry and other involved FCA representatives to force Mr.

Jones’s retirement or to otherwise terminate his employment from the

Company.

      47.    Ms. Perry and other FCA representatives involved in the decision

to Ms. Perry and other FCA representatives involved in the decision to force Mr.

Jones’s retirement or to otherwise terminate his employment from the

Company treated Mr. Jones differently than similarly situated younger, female

and non-Caucasian employees who engaged in and/or were accused of similar
                                      11
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.12 Filed 05/10/21 Page 12 of 20




acts of alleged misconduct, but whose employment was not terminated as a

consequence.

      48.    Mr. Jones was replaced in his former job by a significantly

younger, less experienced and less qualified individual.

      49.    The reasons for Mr. Jones’s forced retirement or termination of his

employment from the Company are false and pretexts for his forced retirement

or termination of his employment from the Company because his age, race, and

sex and are an attempt to cover-up FCA’s failure or refusal to treat Mr. Jones the

same as similarly situated younger, female and non-Caucasian employees who

engaged in and/or were accused of similar acts of alleged misconduct, but

whose employment was not terminated as a consequence..

                    COUNT I – VIOLATION OF THE ADEA
                        – AGE DISCRIMINATION

      50.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

      51.    At all times relevant, Plaintiff was an employee covered by and

within the meaning of 29 U.S.C. §630 (f) and Defendant was his employer

covered by and within the meaning of 29 U.S.C. §630 (b).




                                       12
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.13 Filed 05/10/21 Page 13 of 20




      52.   At all times relevant, Defendant was a “person” as this term is

defined by 29 U.S.C. §630 (a) and Ms. Perry was an agent of Defendant with

respect to terms and conditions of and the termination of Plaintiff’s former FCA

employment.

      53.   At all times relevant herein, under the ADEA and 29 U.S.C. § 623,

Plaintiff had a right to employment with Defendant free from discrimination

against him and interference with his rights based on his age.

      54.    Defendant through its representatives illegally, maliciously, and

wrongfully conspired with each other with the intent to and for the illegal

purpose of discriminating against Plaintiff on account of his age and depriving

Plaintiff of his rights under the ADEA.

      55.        Defendant FCA and its representatives violated Plaintiff's rights

under the ADEA by:

            a.     Forcing Plaintiff to retire and/or terminating his
                   employment without cause and because of his age;

            b.     Treating Plaintiff differently than similarly situated
                   younger FCA employees with respect to allegations of
                   misconduct, investigation of such allegations,
                   corrective action, discipline, and discharge;

            c.     replacing Plaintiff with a less qualified, younger
                   individual without cause and because of his age; and

            d.     Otherwise discriminating against and disparately
                   treating Plaintiff on the basis of his age with respect to


                                          13
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.14 Filed 05/10/21 Page 14 of 20




                   compensation and the terms, conditions and privileges
                   of his employment.

      56.    As a direct and proximate result of FCA’s aforementioned

intentional violation of Plaintiff’s civil rights as set forth by the ADEA, Plaintiff

has and will continue to suffer damages, including but not limited to: the loss of

employment; the loss of salary, retirement, health care, and other fringe

benefits, and bonuses, both past and future; humiliation, mortification,

embarrassment, and shock; mental, emotional and physical pain, suffering, and

distress; and damage to his personal and professional reputation.

                      COUNT II– VIOLATION OF Title VII
                         – RACE DISCRIMINATION

      57.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

      58.    At all times relevant, Plaintiff was an employee covered by and

within the meaning of 42 U.S.C. §§ 2000e(f) and Defendant was his employer

covered by and within the meaning of 42 U.S.C. §2000e (b).

      59.    At all times relevant, Defendant was a “person” as this term is

defined by 42 U.S.C. §2000e (a) and Ms. Perry was an agent of Defendant with

respect to terms and conditions of and the termination of Plaintiff’s former FCA

employment.

                                         14
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.15 Filed 05/10/21 Page 15 of 20




      60.    At all times relevant herein, under Title VII and 42 U.S.C. § 2000e-

2(a), Plaintiff had a right to employment with Defendant free from

discrimination against him and interference with his rights based on his race.

      61.    Defendant through its representatives illegally, maliciously, and

wrongfully conspired with each other with the intent to and for the illegal

purpose of discriminating against Plaintiff on account of his race and depriving

Plaintiff of his rights under Title VII.

      62.         Defendant FCA and its representatives violated Plaintiff's rights

under Title VII by:

             a.     Forcing Plaintiff to retire and/or terminating his
                    employment without cause and because of his race;

             b.     Treating Plaintiff differently than similarly situated
                    non-Caucasian FCA employees with respect to
                    allegations of misconduct, investigation of such
                    allegations, corrective action, discipline, and
                    discharge;

             c.     replacing Plaintiff with a less qualified, younger
                    individual without cause and because of his race; and

             d.     Otherwise discriminating against and disparately
                    treating Plaintiff on the basis of his race with respect to
                    compensation and the terms, conditions and privileges
                    of his employment.

      63.    As a direct and proximate result of FCA’s aforementioned

intentional violation of Plaintiff’s civil rights as set forth by Title VII, Plaintiff

has and will continue to suffer damages, including but not limited to: the loss of

                                           15
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.16 Filed 05/10/21 Page 16 of 20




employment; the loss of salary, retirement, health care, and other fringe

benefits, and bonuses, both past and future; humiliation, mortification,

embarrassment, and shock; mental, emotional and physical pain, suffering, and

distress; and damage to his personal and professional reputation.

                     COUNT III – VIOLATION OF Title VII
                         – SEX DISCRIMINATION

      64.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

      65.    At all times relevant, Plaintiff was an employee covered by and

within the meaning of 42 U.S.C. §§ 2000e(f) and Defendant was his employer

covered by and within the meaning of 42 U.S.C. §2000e (b).

      66.    At all times relevant, Defendant was a “person” as this term is

defined by 42 U.S.C. §2000e (a) and Ms. Perry was an agent of Defendant with

respect to terms and conditions of and the termination of Plaintiff’s former FCA

employment.

      67.    At all times relevant herein, under Title VII and 42 U.S.C. § 2000e-

2(a), Plaintiff had a right to employment with Defendant free from

discrimination against him and interference with his rights based on his sex.




                                       16
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.17 Filed 05/10/21 Page 17 of 20




      68.    Defendant through its representatives illegally, maliciously, and

wrongfully conspired with each other with the intent to and for the illegal

purpose of discriminating against Plaintiff on account of his sex and depriving

Plaintiff of his rights under Title VII.

      69.         Defendant FCA and its representatives violated Plaintiff's rights

under Title VII by:

             e.     Forcing Plaintiff to retire and/or terminating his
                    employment without cause and because of his sex;

             f.     Treating Plaintiff differently than similarly situated
                    female FCA employees with respect to allegations of
                    misconduct, investigation of such allegations,
                    corrective action, discipline, and discharge;

             g.     replacing Plaintiff with a less qualified, younger
                    individual without cause and because of his sex; and

             h.     Otherwise discriminating against and disparately
                    treating Plaintiff on the basis of his sex with respect to
                    compensation and the terms, conditions and privileges
                    of his employment.

      70.    As a direct and proximate result of FCA’s aforementioned

intentional violation of Plaintiff’s civil rights as set forth by Title VII, Plaintiff

has and will continue to suffer damages, including but not limited to: the loss of

employment; the loss of salary, retirement, health care, and other fringe

benefits, and bonuses, both past and future; humiliation, mortification,




                                           17
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.18 Filed 05/10/21 Page 18 of 20




embarrassment, and shock; mental, emotional and physical pain, suffering, and

distress; and damage to his personal and professional reputation.

                             RELIEF REQUESTED

      WHEREFORE, Plaintiff Carl Jones respectfully requests that this

Honorable Court grant the following remedies:

      a.    Declare that the aforementioned practices and actions of

Defendant are unlawful;

      b.    Declare that Defendants’ acts and practices outlined above are in

violation of the ADEA and Title VII;

      c.    Enjoin and permanently restrain these practices;

      d.    Direct Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practices are eliminated;

      e.    Award Plaintiff all lost past, present and future salary, bonuses,

incentive compensation, and benefits to which he is entitled and the value of all

lost past, present and future employee healthcare, retirement, 401(K), pension,

and other fringe benefits to which he is entitled;

      f.    Award Plaintiff liquidated damages for Defendants’ violations of

the ADEA;

      g.    Award Plaintiff compensatory and punitive damages for

Defendants’ violations the ADEA and Title VII;

                                       18
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.19 Filed 05/10/21 Page 19 of 20




     h.    Award Plaintiff compensatory damages for mental anguish,

emotional distress, humiliation and injury to his reputation;

     i.    Award Plaintiff punitive and/or exemplary damages;

     j.    Award Plaintiff’s reasonable attorney fees and costs, including

expert witness fees; and

     k.    Grant such other legal or equitable relief as this Court deems

appropriate.

                                    Respectfully submitted,

                                    GASIOREK, MORGAN, GRECO,
                                    McCAULEY & KOTZIAN P.C.

                                    BY:    ____/s/Ray Carey_______________________
                                           Raymond J. Carey (P33266)
                                           Attorneys for Plaintiff
                                           30500 Northwestern Highway, Suite
                                           425
                                           Farmington Hills, MI 48334
Dated: May 10, 2021                        (248) 865-0001
                                           rcarey@gmgmklaw.com




                                      19
Case 2:21-cv-11073-GAD-KGA ECF No. 1, PageID.20 Filed 05/10/21 Page 20 of 20




                       DEMAND FOR TRIAL BY JURY

     Plaintiff Carl Jones, by his attorneys, GASIOREK, MORGAN, GRECO,

MCCAULEY & KOTZIAN P.C., demands a trial by Jury.

                                   Respectfully submitted,

                                   GASIOREK, MORGAN, GRECO,
                                   MCCAULEY & KOTZIAN, P.C.

                                   BY:   ___/s/Ray Carey_____________
                                         Raymond J. Carey (P33266)
                                         Attorney for Plaintiff
                                         30500 Northwestern Hwy, Ste. 425
                                         Farmington Hills, MI 48334
                                         (248) 865-0001
                                         rcarey@gmgmklaw.com
Date: May 10, 2021




                                    20
